DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (2012/0053827).
Regarding claim 1: Harada discloses an autonomous mobile apparatus comprising:
a sensor mounted to the traveling body (Paragraph 0017); and
circuitry that is configured to determine whether there is an obstacle in a search region, which extends in a direction of a route on which the traveling body travels, based on a detection result of the sensor, when the obstacle determination section determines that there is the obstacle in the search region, determine whether there is an obstacle avoiding region, in which the traveling body is able to avoid the obstacle, in horizontal directions that intersect a traveling direction, and when there is the obstacle avoiding region and there is the obstacle in a traveling direction change region, which is located within the search region and smaller than the search 
Regarding claim 2: Harada discloses wherein the circuitry is configured to generate a travel route on which the traveling body travels when the traveling body does not perform the avoidance action, and change an orientation of the search region in accordance with a direction of the travel route (Paragraph 0017 and 0049).
Regarding claim 3: Harada discloses wherein the circuitry is configured to control the traveling body so that the traveling body deviates from the travel route to change the traveling direction of the traveling body toward the obstacle avoiding region, and control the traveling body so that the traveling body returns to the travel route after passing through the obstacle avoiding region (Paragraph 0017-0021).
Regarding claim 4: Harada discloses wherein the circuitry is configured to determine that the traveling body has passed through the obstacle avoiding region when the obstacle is no longer present between the travel route and a determination region, which extends in a direction opposite to the traveling direction of the traveling body (Figure 6, Paragraph 0056-0060, 0126).
Regarding claim 5: Harada discloses wherein the circuitry is configured to calculate a distance to the obstacle avoiding region, and when the obstacle avoiding region is one of a plurality of obstacle avoiding regions that are found, control the traveling body to move toward one of the obstacle avoiding regions that is closest to the traveling body (Paragraph 0092, wherein the nearer side of the obstacle is chosen as avoidance region).
Regarding claim 6: claim 6 contains the same limitations and features as claims 1-5 above and is therefore rejected under the same basis and rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668